DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, line 10 of each claim, “said first side” is indefinite.  It is unclear if “said first side” refers to the first side of the vertical air duct portion (see line 4 of each claim) or the first side of the wheel mounting portion (see lines 6-7 of each claim).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2017/0184316 A1; hereinafter Gao).
Regarding claim 1, Gao discloses a machine core component which is universally applicable for heater and fan manufacture, comprising: a core housing [30], which has a vertical structure defining a lower end portion (see lower end in Figure 7) and an upper end portion (see upper end portion in Figure 7), having an air inlet [323] at said lower end portion, an air outlet [40] at said upper end portion, forming an air duct [60] between said air inlet [323] and said air outlet [40]; a driving motor [10] mounted inside said core housing [30]; a wind wheel [20] coaxially connected to said driving motor [10] and received inside said core housing [30]; and a heating element mounting window (see [323]) located at said air inlet [323] arranged for mounting a heating element [70] selectively so that said machine core component is a machine core component for a fan when the heating element [70] is not installed and said machine core component is a machine core component for a heater when the heating element [70] is installed at said air inlet [323] of said core housing [30] (paragraphs 0019-0020, 0035-0037, 0040-0049, and Figures 1-11; wherein although paragraph 0048 states that the PCT heating body frame 72 is affixed on an outer side of the grid shaped venting inlet 313 on the housing 30 with screws, Figures 3 and 9 actually depict the PCT heating body frame [72] being affixed on an outer side of the grid shaped venting inlet 323 which is how the prior art will be interpreted).
Regarding claim 2, Gao discloses the machine core component which is universally applicable for heater and fan manufacture according to claim 1, wherein said core housing [30] comprises a heating element bracket [72, “plate” (see annotated Figure 3 below)], an air duct housing [31, 32] and a motor bracket [11] fixedly connected together to form said core housing [30], wherein said air duct housing [31, 32] has two opposite lateral sides defining a first open side [32] fittingly covered by said heating element bracket [72, “plate” (see annotated Figure 3 below)] and a second side [31], which is a second open side, fittingly covered by said motor bracket [11] (wherein electric machine stand [11] covers at least a portion of left shell [31]), wherein said air inlet [323] is provided on said heating element bracket [72, “plate” (see annotated Figure 3 below)]; and said air outlet [40] is formed by connecting said air duct housing [31, 32] and said motor bracket [11] together (paragraphs 0036-0037, 0040-0041, 0045, 0048, and Figures 1, 3, 5-7, and 9, and annotated Figure 3 below).
   
    PNG
    media_image1.png
    664
    430
    media_image1.png
    Greyscale

Regarding claim 3, Gao discloses the machine core component which is universally applicable for heater and fan manufacture according to claim 2, wherein said heating element bracket [72, “plate” (see annotated Figure 3 above)] comprises a flat plate portion (“plate” see annotated Figure 3 above) having a through hole (see [323]) serving as said air inlet [323], and a protruded portion [72] protruded from said flat plate portion (“plate” see annotated Figure 3 above) and peripherally surrounding said through hole (see [323]) (paragraphs 0041, 0048, Figures 3, 7, and 9, and annotated Figure 3 above).
Allowable Subject Matter
Claims 4-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 5, the combinations including said wheel mounting portion having a first side connected to the second side of said air duct housing at the upper end of said air duct portion and said first outlet casing being connected to a circumferential side wall of said wheel mounting portion at an upper end of the wheel mounting portion in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Wen-Ying (US 4,737,616) which discloses a removable heating element for a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746